McMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
For the reasons discussed below, I concur in part and dissent in part.
First, I want to explain my view of the meaning of the phrase “invasion of the rights of others.” As was noted in Eisner v. Stamford Board of Education, 440 F.2d 803, 808 (2d Cir.1971), citing Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 513, 89 S.Ct. 733, 740, 21 L.Ed.2d 731 (1969) (Tinker), “[t]he phrase ‘invasion of the rights of others’ is not a model of clarity or preciseness.” I agree that affirmance of the district court’s *760invalidation of Guideline E is mandated by this court’s decision in Kuhlmeier v. Hazelwood School District, 795 F.2d 1368 (8th Cir.1986) (Kuhlmeier) (tort liability for the school), cert. granted, — U.S. -, 107 S.Ct. 926, 93 L.Ed.2d 978 (1987). Majority op. at 753-754; id. at 758 (Henley, J., concurring). But for Kuhlmeier, however, I would follow Judge Mansfield’s interpretation of the Tinker “invasion of the rights of others” test. See Trachtman v. Anker, 563 F.2d 512, 521 (2d Cir.1977) (Mansfield, J., dissenting), cert. denied, 435 U.S. 925, 98 S.Ct. 1491, 55 L.Ed.2d 519 (1978). Judge Mansfield would not extend Tinker to “psychological” harm because
[“pyschological” harm] represents an entirely too vague and nebulous extension of the concept of “rights” to support the drastic type of censorship and prior restraint sought by the [school authorities].
... The Tinker test makes sense as a standard designed to insure that school officials will be permitted, even at the expense of some freedom of expression, to maintain order on the school premises, particularly in the classroom____ Where physical disruption or violence is threatened, some inroads on free expression are tolerable because the interests of students and school officials are relatively specific and lend themselves to concrete evaluation____ A public school’s premises are the very “marketplace of ideas” where personal intercommunication between students, in or out of the classroom, is “an important part of the educational process,” even though some students may experience a degree of mental trauma in that process____ The possibilities for harmful censorship under the guise of “protecting” the rights of students against emotional strain are sufficiently numerous to be frightening.
Id. (citations omitted).
In addition, I believe that the facts in this case are distinguishable from those present in Kuhlmeier. The court in Kuhlmeier was concerned about the school’s interest in protecting itself from tort liability for invasion of privacy because of certain articles scheduled to appear in the school newspaper. The school newspaper at issue was the official school newspaper, produced by students in the school’s journalism class, during school hours, under the supervision of faculty advisors. The school also had an interest in avoiding the impression that it had authorized a specific expression contained in an official, school-sponsored student newspaper. However, Tour de Farce is an “underground” student newspaper. Like the Spectrum, the school newspaper in Kuhlmeier, Tour de Farce is produced by students, but it is not sponsored by or associated in any way with the school itself. In fact, much of its appeal is no doubt due precisely to its “underground” character. Under these circumstances, distribution of an underground student newspaper such as Tour de Farce would not result in tort liability for the school.
Next, I agree that prior restraints are not per se unconstitutional in schools or even in the adult world. See Near v. Minnesota, 283 U.S. 697, 713-16, 51 S.Ct. 625, 630-31, 75 L.Ed. 1357 (1931) (noting that “exceptional cases” would justify “previous restraint”). However, in the non-school setting, that is, in the non-prison, non-soldier, adult world, there is in fact only “a single, extremely narrow class of cases in which the First Amendment’s ban on prior judicial restraint may be overridden ... [and that is] when the Nation ‘is at war’ during which times ‘[n]o one would question but that a government might prevent actual obstruction to its recruiting service or the publication of the sailing dates of transports or the number and location of troops.’ ” New York Times Co. v. United States, 403 U.S. 713, 726, 91 S.Ct. 2140, 2147, 29 L.Ed.2d 822 (1971) (Brennan, J., concurring), citing Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470 (1919), and Near v. Minnesota, 283 U.S. at 716, 51 S.Ct. at 631. Thus, prior restraints clearly represent a truly “exceptional” exception in first amendment analysis.
This court in Kuhlmeier “rejected the view that prior restraints are per se unconstitutional in the high-school context.” Majority op. at 750, citing 795 F.2d at 1374 n. *7615. The Kuhlmeier court stated that “Tinker standards are to be applied whenever [school] administrators can reasonably predict that the content of a student publication will violate the Tinker standard.” 795 F.2d at 1374 n. 5 (citing several cases including Eisner). However, in my opinion, Kuhlmeier does not address, and thus cannot be read to authorize, the kind of comprehensive system of prior review and approval established by the guidelines at issue here. Judicial approval of the kind of editorial control that the school authorities sought to exercise over the content of the official school newspaper in Kuhlmeier is simply not an issue in the present case. In fact, definition No. 5 of “ ‘unofficial’ written material” specifically excludes “school newspapers, literary magazines, year books, and other publications funded and/or sponsored or authorized by the school.” The guidelines at issue here require the submission for prior approval of all unofficial written material. I would hold that the guidelines’ requirement that students submit “unofficial written material” to school authorities for prior review and approval violates the first amendment.
Most courts have followed Eisner’s interpretation of Tinker and have upheld, at least in theory and with considerable restrictions, the power of school authorities to constitutionally exercise “prior restraint” and to require students to submit materials to school authorities for “screening” prior to distribution on school premises. 440 F.2d at 807; see, e.g., Thomas v. Board of Education, 607 F.2d 1043, 1049-50 (2d Cir.1979), cert. denied, 444 U.S. 1081, 100 S.Ct. 1034, 62 L.Ed.2d 765 (1980); Baughman v. Freienmuth, 478 F.2d 1345, 1349 (4th Cir.1973); Shanley v. Northeast Independent School District, 462 F.2d 960, 969 (5th Cir.1972); Quarterman v. Byrd, 453 F.2d 54, 58 (4th Cir.1971). However, I would follow the analysis set forth in Fujishima v. Board of Education, 460 F.2d 1355, 1358 (7th Cir.1972) {Fujishima), that Tinker does not authorize prior restraint in the schools. As explained in Fujishima, Tinker authorizes school authorities to stop students from engaging in conduct protected by the first amendment, and to punish them for engaging in that conduct, if school authorities can reasonably forecast that “existing conduct, such as the wearing of [black] armbands if allowed to continue will probably interfere with school discipline.” Id., citing Tinker, 393 U.S. at 514, 89 S.Ct. at 740.
Tinker in no way suggests that students may be required to announce their intentions of engaging in certain conduct beforehand so school authorities may decide whether to prohibit the conduct.....
The Tinker forecast rule is properly a formula for determining when the requirements of school discipline justify the punishment of students for exercise of their First-Amendment rights. It is not a basis for establishing a system of censorship and licensing designed to prevent the exercise of First-Amendment rights.
Fujishima, 460 F.2d at 1358 (emphasis in original); cf. Bethel School District No. 403 v. Fraser, — U.S. -, 106 S.Ct. 3159, 3166, 92 L.Ed.2d 549 (1986) (student suspended for giving “offensively lewd and indecent” speech at student assembly; proof of disruption; discipline held constitutional); Scoville v. Board of Education, 425 F.2d 10, 13-14 (7th Cir.) (students expelled for distributing underground newspaper in school; discipline held unconstitutional because, per Tinker, no proof that school authorities had reasonably forecast substantial disruption of school activity), cert. denied, 400 U.S. 826, 91 S.Ct. 51, 27 L.Ed.2d 55 (1970). See also Prior Restraints in Public High Schools, 82 Yale L.J. 1325 (1973).
Even assuming that school authorities can constitutionally require students to submit all unofficial written material for approval by school authorities prior to distribution on school premises, I would argue that prior restraint regulations must be much more precisely drafted than rules imposing only disciplinary sanctions for distribution of material subject to censorship by school authorities. See Jacobs v. Board of School Commissioners, 490 F.2d 601, 605-10 (7th Cir.1973), vacated as moot, 420 *762U.S. 128, 95 S.Ct. 848, 43 L.Ed.2d 74 (1975); Baughman v. Freienmuth, 478 F.2d at 1349-50. Even though the guidelines impose no sanctions for noncompliance with the prior approval system (subsection II, Procedures), the mere existence of the pri- or approval system has a chilling effect on students’ exercise of their first amendment rights and warrant particularly careful scrutiny for vagueness and overbreadth. Further, even though violation of the guidelines does not subject any student to criminal sanctions, students who violate the substantive guidelines are nonetheless subject to school disciplinary action such as suspension or expulsion, and for that reason as well the guidelines warrant careful scrutiny for vagueness. See Guidelines, subsection V, Disciplinary Action (distribution in violation of subsections I and III is subject to disciplinary action; the prior approval system is contained in subsection II, Procedures).
The geographic scope of the guidelines is properly limited to school premises only. Majority op. at 750; see Thomas v. Board of Education, 607 F.2d at 1050-51 (school regulation of off-campus publication and distribution of student newspaper held unconstitutional). In addition, this appeal raises these guidelines in the context of secondary school students only. Majority op. at 750.
I agree that the terms “obscene to minors” as used in guideline A and “libelous” as used in guideline B and as further defined in the guidelines and as interpreted by the court are not unconstitutionally vague or overbroad. Majority op. at 751-52. I also agree that the term “pervasively indecent or [pervasively] vulgar” as used in guideline C is not unconstitutionally vague or overbroad in the school context. Majority op. at 752-53; see Bethel School District No. 403 v. Fraser, 106 S.Ct. at 3165 (vulgar, offensive, lewd, indecent but not obscene speech); Board of Education v. Pico, 457 U.S. 853, 871-72, 102 S.Ct. 2799, 2810, 73 L.Ed.2d 435 (1982) (plurality opinion) (removal of “pervasively vulgar” books from school library); cf. FCC v. Pacifica Foundation, 438 U.S. 726, 746, 98 S.Ct. 3026, 3048, 57 L.Ed.2d 1073 (1978) (plurality opinion) (regulation prohibiting indecent or vulgar but not obscene language in radio broadcast). However, I would further qualify the prohibition against the distribution of “pervasively indecent or [pervasively] vulgar” material by also requiring proof that the distribution of such material caused, or was reasonably likely to cause, substantial disorder or material disruption of school activity. See Bethel School District No. 403 v. Fraser, 106 S.Ct. at 3168 (Brennan, J., concurring in the judgment); id. at 3168-69 (Marshall, J., dissenting); Tinker, 393 U.S. at 513, 89 S.Ct. at 740.
I agree that the phrase “advertises any product or service not permitted to minors by law” as used in guideline D is not in itself unconstitutionally vague or over-broad. Slip op. at 11. However, in the context of the prohibition against distribution to any student of “unofficial written material,” the prohibition against “unofficial written material” which “advertises any product or service not permitted to minors by law” is overbroad. For example, taken literally, the guidelines would prohibit a student from “distributing” to another student virtually any magazine or newspaper because such “unofficial written material” invariably contains advertisements for products such as cigarettes and liquor, which are not legally available to minors.
I agree that the district court’s invalidation of guideline E, which refers to expression which “invades the privacy of another person or endangers the health or safety of another person,” must be upheld in light of Kuhlmeier. Majority op. at 753.
I also agree that guideline G itself is not vague or overbroad to the extent this guideline was intended merely to codify the holding in Tinker. Majority op. at 754. As noted by the court, the guidelines do require specific facts and objective evidence. However, I think that guideline G is overbroad because it refers to “material and substantial disruption” and, in my view, the definition of “material and substantial disruption” is vague and over-broad. For example, in definition 3(a), in the classroom or any other compulsory “ed*763ucational program,” “any disruption which “interferes with or impedes the implementation of that program” is considered “material and substantial disruption.” Under what circumstances can it be said that the educational program has been “impeded” or “interfered with”? Similarly, the definition of “material and substantial disruption” of voluntary school activities includes, in addition to student rioting and widespread shouting “inappropriate to the event,” “participation in a school boycott, demonstration, sit-in, stand-in, walkout, or other related forms of activity.” Student rioting and widespread shouting “inappropriate to the event” (i.e., not at school athletic events, school plays or concerts), at any time, would obviously cause substantial disorder and material disruption of classes. However, what about a leaflet urging students to “stand-in” by lining the corridors, without blocking entrances or exits or stairways, before class, to protest some “current event”?
In addition, I think the definition in the guidelines of “ ‘unofficial’ written material” is overbroad. It includes “all written material except school newspapers, literary magazines, year books, and other publications funded and/or sponsored by the school.” As set forth in the definition, examples of “ ‘unofficial’ written material” include “leaflets, brochures, flyers, petitions, placards, and underground newspapers, whether written by students or others.” The guidelines also apply to “petitions, buttons, badges, or other insignia.” Thus, under the guidelines, students are presumptively prohibited from distributing on school premises, without prior submission to and prior approval by school authorities, written materials as diverse as a student note, a Bruce Springsteen button, the Constitution, SPORTS ILLUSTRATED magazine, the New York Times, and the Bible. See Shanley v. Northeast Independent School District, 462 F.2d at 977; Eisner, 440 F.2d at 811.
I also think the definition of “distribution” is unconstitutionally vague. Under the guidelines, “distribution,” which also includes “displaying written material in areas of the school which are generally frequented by students,” is not limited to “a substantial distribution of written material, so that it can reasonably be anticipated that in a significant number of instances there would be a likelihood that the distribution would disrupt school operations.” Eisner, 440 F.2d at 811. See also Shanley v. Northeast Independent School District, 462 F.2d at 977.
Finally, with respect to the Procedures section of the guidelines, in my opinion, school authorities cannot constitutionally require as part of the prior approval system that “anyone wishing to distribute unofficial written material” provide his or her name and phone number. “[WJithout anonymity, fear of reprisal may deter peaceful discussion of controversial but important school rules and policies [and other subjects].” Jacobs v. Board of School Commissioners, 490 F.2d at 607, citing Talley v. California, 362 U.S. 60, 63-65, 80 S.Ct. 536, 538-39, 4 L.Ed.2d 559 (1960) (invalidating city ordinance prohibiting distribution of handbills unless handbills disclosed names and addresses of persons who printed, wrote, manufactured, and distributed them); Baughman v. Freienmuth, 478 F.2d at 1348 (pamphleteering), citing Organization for a Better Austin v. Keefe, 402 U.S. 415, 419, 91 S.Ct. 1575, 1577, 29 L.Ed.2d 1 (1971).
School authorities can constitutionally regulate the first amendment rights of non-university students only in those special circumstances where they can reasonably forecast substantial disruption of or material interference with school activities because of the students’ exercise of their protected rights. The variety of protected student conduct and speech that school authorities have sought to regulate, from armbands to underground newspapers, forcefully reminds us that the courts must vigilantly protect the first amendment rights of students to challenge authority, to question social values, to criticize and disagree, to attack the status quo, and, most fundamentally, to express themselves freely and vigorously, even if such expres*764sion does not reflect the level of civil discourse that we would prefer.